                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                  IN THE UNITED STATES DISTRICT COURT                       July 24, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                            HOUSTON DIVISION



CONFIDENT CARE HOME HEALTH              §
SERVICES, INC.,                         §
                                        §
                  Plaintiff,            §
                                        §
V.                                      §          CIVIL ACTION NO. H-18-3604
                                        §
ALEX M. AZAR, Secretary,                §
United States Department of             §
Health and Human Services,              §
                                        §
                  Defendant.            §



                       MEMORANDUM OPINION AND ORDER


      Plaintiff      Confident   Care       Home     Health    Services,         Inc.

("Plaintiff") filed this action against Alex M. Azar, Secretary of

the   United   States    Department     of    Health     and   Human     Services

("Defendant"), seeking relief based on the Fifth Circuit's decision

in Family Rehabilitation, Inc. v. Azar,              886 F.3d 496       (5th Cir.

2018).     Pending    before the court        are Defendant's        Motion for

Modification of Court's Order Issued February 15, 2019 at Docket

No.   42   ("Defendant's    Motion    for    Modification      of   Preliminary

Injunction")   (Docket Entry No.        43) and Plaintiff's Motion for

Release of Recouped Funds (Docket Entry No. 45).


               I.     Factual and Procedural Background

      Plaintiff filed its Verified Complaint for Injunctive Relief

and Attorneys Fees on October 4,             2018,    alleging,     among other
things, that it was denied procedural due process by Defendant's

recoupment of alleged Medicare overpayments before an administra­

tive law judge ("ALJ") could rule on its administrative appeal. 1

Plaintiff also moved for the imposition of a temporary restraining

order requesting that Defendant "suspend and refund"                recouped

Medicare payments until after the ALJ's hearing and decision. 2

     Defendant filed a motion to dismiss Plaintiff's Complaint on

November 20, 2018, alleging both that the court lacks subject

matter jurisdiction over Plaintiff's claims and that Plaintiff had

failed to state plausible claims for relief.3            The court held a

telephone hearing on December 6, 2018, during which it denied

Defendant's Motion to Dismiss.4       During the hearing the court also

addressed     Plaintiff's   Motion    for    TRO.     Plaintiff's   counsel

recognized that Defendant had already recouped $400,000.00 in

alleged overpayments and that Plaintiff's desired remedy was for

Defendant to "stop recoupment. " 5          During the hearing the court

stated that Defendant would not be prejudiced by imposition of a


     See Verified Complaint for Injunctive Relief and Attorneys
     1

Fees ("Plaintiff's Complaint"), Docket Entry No. 1, pp. 1-3.
     2
      See Motion for Temporary Restraining Order and Brief in
Support Thereof ("Plaintiff's Motion for TRO"), Docket Entry No. 2,
p. 1.
     3
      See Defendant's Motion to Dismiss for Lack of Subject Matter
Jurisdiction and Failure to State a Claim ("Defendant's Motion to
Dismiss"), Docket Entry No. 10.
     4
      See Transcript: Motion to Dismiss             ("Transcript"), Docket
Entry No. 49, p. 6 ln. 9-11.
     5
         See id. at 16 ln. 6-17.
                                     -2-
preliminary injunction because         "defendant has already withheld

$400,000,     and   all   the   plaintiff   seeks    is   the   cessation   of

recoupment"     so that it may continue its business and submit

approximately $80,000.00 in new claims. 6           Plaintiff's counsel did

not represent to the court during the December 6th hearing that it

also sought a refund of the $400,000.00 being held by Defendant.

The court did not rule on Plaintiff's Motion for TRO at the

December 6th hearing in order to give Defendant an opportunity to

file a response. 7

     Defendant subsequently filed a response to Plaintiff's Motion

for TRO, 8 to which Plaintiff replied. 9     The court held a scheduling

conference on February 15, 2019, during which the parties requested

that the court rule on Plaintiff's Motion for TRO on the papers. 10

Because both parties appeared before the court at the December 6th

hearing and Defendant has filed a Response to Plaintiff's Motion

for TRO, Plaintiff's Motion for TRO was no longer ex parte; and the

court considered it as a motion for preliminary injunction.11


     6
         See id. at 22 ln. 1-3.
     7
         See id. at 23 ln. 8-15.
     8
      See Defendant's Response in Opposition to Plaintiff's Motion
for Temporary Restraining Order       ("Defendant's Response to
Plaintiff's Motion for TRO"), Docket Entry No. 18.
     9
      See Plaintiff's Reply to Defendant's Response to Plaintiff's
Motion for Temporary Restraining Order, Docket Entry No. 24.
     10
          see Hearing Minutes and Order, Docket Entry No. 41.
     11   See Preliminary Injunction, Docket Entry No. 42, pp. 1-2.
                                     -3-
Having considered the arguments presented by the parties in their

written         filings,       the   court    granted   Plaintiff's         motion    for

preliminary injunction, finding that "(1) plaintiff has shown a

substantial likelihood of success on the merits; ( 2) there is a

substantial threat of irreparable injury to plaintiff; ( 3)                           the

threatened         injury       to   plaintiff     outweighs   any        prejudice   to

defendant; and          (4)   granting the injunctive relief will not disserve

the public interest." 12             In its order the court enjoined Defendant

from further "withholding or offsetting payments" in recoupment of

the alleged Medicare overpayments. 13


                  II.         Defendant's Motion for Modification
                              of Preliminary Injunction

     In         Defendant's       Motion     for   Modification      of     Preliminary

Injunction,        Defendant asks the court to modify its Preliminary

Injunction into a temporary restraining order. 14                 Defendant argues

that he only agreed to a ruling on the papers for Plaintiff's

Motion for TRO, not on imposition of a preliminary injunction. 15

     After an adverse party has been given notice, the court may

properly convert a motion for a temporary restraining order into a

request for a preliminary injunction.                   See Esparza v. Board of


     12
          see   id. at 2-3.
     13
          See id. at 3.
      See Defendant's Motion for Modification
     14
                                                                     of     Preliminary
Injunction, Docket Entry No. 43, p. 4.
     15
          See id. at 3-4.
                                             -4-
Trustees, 182 F.3d 915 (5th Cir. 1999) ("But when the adverse party

has notice, the protective provisions of rule 65(b) do not control,

and the court has discretion to consider granting more lasting

relief under a [preliminary injunction]."). When the court entered

a Preliminary Injunction Defendant had appeared and filed multiple

pleadings and exhibits addressing Plaintiff's Motion for TRO. 16 The

court was therefore within its discretion to convert Plaintiff's

Motion      for     TRO   into    a    motion    for   preliminary    injunction.

Defendant's Motion for Modification of Preliminary Injunction will

be denied.


      III.        Plaintiff's Motion for Release of Recouped Funds

     In its Motion for Release of Recouped Funds, Plaintiff seeks

the release of the $400,000.00 that Defendant has already collected

in recoupment. 17         Plaintiff argues that the court's Preliminary

Injunction entitles it to a refund of these funds. 18

     While Plaintiff's Motion for TRO asked that Defendant be

ordered     to     "refund"      the   funds    it   had   already   collected   in

recoupment, Plaintiff represented at the December 6th hearing that

it sought only a cessation of recoupment. The court's finding that


      See, e.g., Defendant's Response to Plaintiff's Motion for
     16

TRO, Docket Entry No. 18; Transcript, Docket Entry No. 49;
Defendant's Motion to Seal Docket Nos. 18-1 to 18-3, 18-5 to 18-11,
and 18-15, Docket Entry No. 20.
     17 See Plaintiff's Motion for Release of Recouped Funds, Docket
Entry No. 45, p. 4.
     18
          See id.

                                          -5-
Defendant would not be prejudiced by imposition of a preliminary

injunction was premised on Defendant's ability to retain the
$400,000.00 already collected in recoupment.   Moreover, the court
is not persuaded that it has subject matter jurisdiction to
determine that Defendant's recoupment was wrongful and order

Defendant to refund the recouped funds to Plaintiff.    See Family

Rehabilitation, 886 F.3d at 503-04 (holding that district courts
may suspend recoupment pending an administrative hearing but that
they lack jurisdiction to examine the merits of the underlying
dispute).   The court's Preliminary Injunction should therefore be
construed only as requiring the cessation of further recoupment
efforts by Defendant and not as requiring Defendant to refund to
Plaintiff the amount already collected in recoupment.   Plaintiff's
Motion for Release of Recouped Funds (Docket Entry No. 45) will be
denied.

                         IV.   Conclusion

     For the reasons explained above, Defendant's Motion for
Modification of Court's Order Issued February 15, 2019 at Docket

No. 42 (Docket Entry No. 43) is DENIED.     Plaintiff's Motion for

Release of Recouped Funds (Docket Entry No. 45) is also DENIED.

     SIGNED at Houston, Texas, on this the 24th day of July, 2019.




                                            SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE

                                -6-
